PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


CHRISTIE HERNANDEZ, et al.,                      )     CASE NO. 4:18CV2203
                                                 )
               Plaintiffs,                       )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
TELELINK, LLC, et al.,                           )
                                                 )     MEMORANDUM OF OPINION AND
               Defendants.                       )     ORDER [Resolving ECF Nos. 69, 83]



       Pending before the Court is Defendant Telestars, LLC’s Motion to Set Aside Entries of

Default and Motion for Leave to Answer, Move, or Otherwise Plead. ECF No. 69. Plaintiffs

filed an opposition1 (ECF No. 80), and Defendant replied (ECF No. 82). Plaintiffs also filed a

Response to Defendant’s Motion to Strike Plaintiffs’ Response to Defendant’s Motion to Set

Aside Default or Alternatively Plaintiffs’ Motion for Leave to File Response to Motion to Set

Aside Instanter.2 ECF No. 83. For the reasons provided below, the Court grants Telestars’




       1
         A party opposing a non-dispositive motion must “serve and file a memorandum
in opposition . . . within fourteen (14) days after service of any non-dispositive motion.”
L.R. 7.1(d). A motion to set aside default judgment, under the Local Rules, is a non-
dispositive motion. L.R. 16.1(b)(5). Plaintiffs’ opposition, filed 30 days after the filing
and service of Telestars’ motion, is 16 days late. See ECF Nos. 69, 80. The Court
nonetheless reviews Plaintiffs’ opposition in full.
       2
         It is inappropriate motion practice to combine a memorandum in opposition
with a separate motion. See Groth v. Ohio State Highway Patrol, No. 5:11CV2628, 2012
WL 928737, at *1 n. 2 (N. D. Ohio March 19, 2012) (Pearson, J.). A motion should be
obvious on the docket, not buried in a related filing.
(4:18CV2203)



motion to set aside the Court’s entry of default judgment. Plaintiffs’ motion for leave is denied

as moot.

                                         I. Background

       On January 24, 2019, Plaintiffs filed an amended complaint seeking damages under the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq., the Ohio Minimum Fair Wage Standards Act,

Ohio Rev. Code § 4111.01 et seq., and the Pennsylvania Minimum Wage Act, 43 Pa. Stat. §

333.101 et seq. ECF No. 22. Plaintiffs named three defendants, including Telestars. Id. On

March 21, 2019, Plaintiffs perfected service of the amended summons and complaint on

Telestars. ECF No. 41. Telestars failed to plead or otherwise defend itself against the action.

On April 29, 2019, the Clerk entered default against Telestars. ECF No. 45.

       Following entry of default, Plaintiffs filed a motion for default judgment against

Telestars. ECF No. 53. On June 6, 2019, the Court granted the motion and entered default

judgment in favor of Plaintiffs and against Telestars. ECF Nos. 54, 55. The Court set an

evidentiary hearing to determine damages, attorneys’ fees and costs, and injunctive relief against

Telestars. ECF No. 54 at PageID #: 400.

       Two months after the entry of default judgment, Telestars appeared in the action and

moved to set aside the Court’s entry of judgment by default. ECF No. 69.




                                                 2
(4:18CV2203)

                                       II. Legal Standard

       Under Fed. R. Civ. P. 55(c), a district court may set aside an entry of default for good

cause shown.3 O.J. Distrib., Inc. v. Hornell Brewing Co., 340 F.3d 345, 353 (6th Cir. 2003).

       The Court of Appeals for the Sixth Circuit has established three factors relevant to the

determination of whether “good cause” exists to set aside an entry of default pursuant to Rule

55(c): (1) whether the plaintiff will be prejudiced, (2) whether the defendant has a meritorious

defense, and (3) whether culpable conduct of the defendant led to the default. United Coin Meter

Co. v. Seaboard Coastline RR., 705 F.2d 839, 845 (6th Cir. 1983). While courts consider these

same three factors in evaluating whether to set aside a default judgment under Rule 60(b), “[i]n

practice a somewhat more lenient standard is applied to Rule 55(c) motions.” Shepard Claims

Serv., Inc. v. William Darrah & Assoc., 796 F.2d 190, 193 (6th Cir. 1986); see Waifersong Ltd.

Inc. v. Classic Music Vending, 976 F.2d 290, 292 (6th Cir. 1992) (“[T]he methodology for

considering these factors and the weight to be accorded to them depends on whether the court is

confronted by an entry of default or a default judgment.”).

                                          III. Analysis

       A. Applicability of Rule 60(b)

       As a preliminary matter, Telestars’ motion to set aside default judgment is appropriately

analyzed under Rule 55(c), rather than Rule 60(b). “A default judgment that does not dispose of



       3
          To prevail on a motion to set aside a final default judgment, however, a party
must satisfy the stricter Rule 60(b) standard for relief from a final judgment or order.
Shepard Claims Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190, 194 (6th
Cir.1986) (internal quotation marks omitted).

                                                 3
(4:18CV2203)

all of the claims among all parties is not a final judgment unless the court directs entry of final

judgment under Rule 54(b). Until final judgment is entered, Rule 54(b) allows revision of the

default judgment at any time. The demanding standards set by Rule 60(b) apply only in seeking

relief from a final judgment.” Fed. R. Civ. P. 55, Advisory Committee’s Note (2015). Plaintiffs’

claims against Defendants Telelink, LLC and Nicole Costea remain. Furthermore, the Court has

not directed entry of final judgment against Telestars under Rule 54(b). See ECF No. 55.

Finally, the Court’s entry of default judgment did not grant judgment on the issue of damages.

“An order granting default judgment without any judgment entry on the issue of damages is no

more than an interlocutory order to which Rule 60(b) does not yet apply.” Dassault Systemes, SA

v. Childress, 663 F.3d 832, 840 (6th Cir. 2011).

       Accordingly, the Court holds that Telestars need only demonstrate good cause under Rule

55(c) on the balance of the factors under United Coin Meter namely, the prejudice to Plaintiffs,

whether Telestars pleads a meritorious defense, and Telestars’ culpability in failing to timely file

an answer. See United Coin Meter Co., 705 F.2d at 845.

       B. Prejudice to Plaintiffs

       The prejudice inquiry focuses on the “future prejudice that will result from reopening the

judgment, not prejudice that has already resulted from the defendant’s conduct.” Dassault, 663

F.3d at 842. Neither delay nor increased litigation costs support denial of setting aside default

judgment. “Instead, it must be shown that delay will result in the loss of evidence, create

increased difficulties of discovery, or provide greater opportunity for fraud and collusion.” Id.




                                                   4
(4:18CV2203)

(quoting INVST Fin. Grp., Inc. v. Chem-Nuclear Sys., Inc., 815 F.2d 391, 398 (6th Cir. 1987))

(internal quotation marks omitted).

        Plaintiffs argue that they will “suffer from increased costs and delay if the default

judgment is set aside.” ECF No. 80 at PageID #: 675. But, setting aside default will always

result in delay and increased costs. See Dassault, 663 F.3d at 842. Plaintiffs also claim that

reopening the case as to Telestars would cause them to “suffer from loss of evidence, increased

opportunities for fraud, or discovery difficulties.” ECF No. 80 at PageID #: 676. In support,

Plaintiffs claim that “Telestars employees are harassing Plaintiff Awad[,]” providing screenshots

of two messages sent by Telestars employees to Awad through instant messaging. Id.; ECF No.

80-2 at PageID #: 686-87. Nonetheless, Plaintiffs fail to demonstrate how these messages are at

all probative of Telestars’ likelihood to engage in misconduct during the course of discovery.

Because Plaintiff has not demonstrated future prejudice that will result from reopening the

judgment, this factor weighs in favor of granting Telestars’ motion.

        C. Meritorious Defense

        “A defense is meritorious if it is good at law.” Dessault, 663 F.3d at 843 (quoting United

States v. $22,050.00 U.S. Currency, 595 F.3d 318, 326 (6th Cir. 2010)) (internal quotation marks

omitted). The party moving to set aside default judgment does not need to demonstrate that the

defense is likely to succeed on the merits. Rather, the inquiry is whether “there is some

possibility that the outcome of the suit after a full trial will be contrary to the result achieved by

the default.” $22,050.00 U.S. Currency, 595 F.3d at 326 (quoting Burrell v. Henderson, 434




                                                   5
(4:18CV2203)

F.3d 826, 834 (6th Cir. 2006)). Even “conclusory assertions may be sufficient to establish the

‘hint of a suggestion’ needed to present a meritorious defense.” Dassault, 663 F.3d at 843.

       Plaintiffs allege in their Amended Complaint that Defendants, including Telestars, failed

to properly compensate Plaintiffs for overtime, failed to include non-discretionary bonus

payments into the regular rate calculation for the purposes of overtime compensation, and

required Plaintiffs to perform “off the clock” work. ECF No. 22 at PageID #: 173-76. Plaintiffs

also assert that Telestars and Telelink are both owned by Defendant Costea, and that “Defendants

shared work between locations and allowed employees to move from working at one location . . .

to the other[.]” Id. at PageID #: 166, 169.

       In its motion to set aside default judgment, Telestars submits an affidavit of its owner,

Rachel Bacich. ECF No. 69-1. Bacich, through her affidavit, asserts that Costea has never held

an ownership interest in Telestars, and that Telestars and Telelink have never shared employees

or employment records. Id. at PageID #: 541-42. Bacich further denies that Telestars engaged in

any of the conduct alleged by Plaintiffs in support of their claims under the FLSA and Ohio and

Pennsylvania law. Id. at PageID #: 542.

       Plaintiffs, in turn, contend that Bacich’s affidavit does not provide the “hint of a

suggestion” needed to provide for a meritorious defense. ECF No. 80 at PageID #: 676.

Nonetheless, if Telestars did not, in fact, engage in the conduct alleged in the Amended

Complaint, as Bacich claims, Telestars would have a valid defense against Plaintiffs’ claims.

Moreover, if Telestars and Telelink do not share employees, are independently owned, and are

operated in such a way that they are not liable for the actions of the other, as Bacich claims, then


                                                  6
(4:18CV2203)

Telestars would be able to successfully defend against any claims brought against it as a result of

conduct by Telelink or Costea. Finally, Plaintiffs’ contention that Bacich’s affidavit is

contradicted by the evidence is inconsequential. Telestars’ factual assertions, bolstered by

Bacich’s affidavit, are sufficient to meet the “good at law” standard. Because Telestars has

shown the existence of a meritorious defense, this factor weighs in favor of granting Telestars’

motion.

       D. Culpability

       “‘To be treated as culpable, the conduct of a defendant must display either an intent to

thwart judicial proceedings or a reckless disregard for the effect of its conduct on those

proceedings.’” Dessault, 663 F.3d at 841 (quoting Shepard Claims Serv., 796 F.2d at 194).

Bacich avers that she was not on notice of the lawsuit against Telestars until her sister had sent

her a copy of the notice of service of process of the entry of default judgment. ECF No. 69-1 at

PageID #: 543-44. Bacich asserts that Telestars’ statutory agent had, on record, a property owned

by her mother as the proper forwarding address, and, “[b]y chance, [her] sister was at the . . .

property and checked the mail.” Id. at PageID #: 543. She states that, upon receiving the notice

of default judgment, she acted diligently in obtaining counsel to represent Telestars. Id. at

PageID #: 544.

       Bacich’s failure to update Telestars’ forwarding information with its statutory agent for

service of process, though regrettable, does not constitute an intent to thwart judicial proceedings

or a reckless disregard for the effect of her conduct on those proceedings. Her failure to do so

may constitute neglectful or careless conduct, but does not rise to the level of willful or culpable


                                                  7
(4:18CV2203)

conduct under United Coin Meter. See Beamer v. Fadel-II Foods, No. 10-10104, 2012 WL

1068758, at *3 (E.D. Mich. Jan. 17, 2012), report and recommendation adopted, No.

10-CV-10104, 2012 WL 1068708 (E.D. Mich. Mar. 29, 2012) (finding defendant’s failure to

maintain a proper resident agent, as required by state law, does not constitute willful or culpable

conduct, absent actual notice of the lawsuit). Also, Bacich avers    and provides evidence in the

form of exhibits   that she failed to receive Plaintiffs’ Request for Entry of Default and resulting

court documents because Telestars’ address was previously listed incorrectly as Harrisburg, Ohio

rather than Harrisburg, Pennsylvania. ECF No. 69-1 at PageID #: 544.

       Plaintiffs persist in arguing that “despite the statements in Ms. Bacich’s declaration it is

clear she is connected with Ms. Costea and Telelink.” ECF No. 80 at PageID #: 675. They claim

that “it is hard to believe that the two women did not discuss that Telelink and Costea had been

sued[.]” Such an argument, however, amounts to nothing more than speculation. And the record

does not indicate otherwise.

       Accordingly, this factor weighs in favor of granting Telestars’ motion.

       E. Balancing the United Coin Meter Factors

       On balance, the United Coin Meter factors weigh in favor of granting Telestars’ motion.

Plaintiffs will only suffer minimal prejudice, if any, by setting aside default judgment. Telestars

has offered factual assertions made by its owner that support a number of defenses sufficient to

establish, at a minimum, the ‘hint of a suggestion’ needed to present a meritorious defense.

Finally, Bacich’s failure to maintain an accurate forwarding address with Telestars’ statutory




                                                 8
(4:18CV2203)

agent, though negligent, does not constitute willful or culpable conduct. Accordingly, Telestars

has demonstrated good cause for setting aside default judgment.

       F. Plaintiffs’ Motion for Leave (ECF No. 83)

       Telestars contends, in its reply brief, that “Plaintiffs’ untimely response [to the motion to

set aside default judgment] should be immediately stricken for failing to comply with the Court’s

explicit local rules.” ECF No. 82 at PageID #: 828. Plaintiffs then filed a response to the reply

brief, claiming that their response was, in fact, timely filed. Plaintiffs, in the same document as

their response, filed their Motion for Leave. ECF No. 83. Because the Court has reviewed and

considered the merits of Plaintiffs’ response to Telestars’ motion to set aside default judgment,

Plaintiffs’ motion for leave (ECF No. 83) is denied as moot.

                                          IV. Conclusion

       Based on the foregoing, the Court grants Defendant Telestars’ motion to set aside default

judgment. ECF No. 69. The evidentiary hearing to determine damages and attorneys’ fees and

costs, set for November 20, 2019, is cancelled, as unnecessary. Plaintiffs’ motion for leave is

denied as moot. ECF No. 83. Telestars is ordered to file a responsive pleading to Plaintiffs’

Amended Complaint no later than 7 days from the date of this Order.



       IT IS SO ORDERED.


  October 10, 2019                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge



                                                 9
